ORDER
PER CURIAM.
Money Lanos (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief (Motion).
A jury convicted Movant of four counts of first-degree robbery, in violation of Section 569.020,1 and one count of second-degree robbery, in violation of Section 569.030. The trial court found Movant to be a prior and persistent offender and sentenced him to four fifteen-year terms of imprisonment on the first-degree robbery counts and one ten-year term on the second-degree robbery count, all to run consecutively, for a total of seventy years. *443Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Lanos, 14 S.W.3d 90 (Mo.App. E.D.1999). Movant thereafter timely filed his Motion alleging ineffective assistance of his appellate counsel, pursuant to Rule 29.15.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise noted.